DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 5, 6, 7, 15, 8, 14, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski et al (US 2016/0374620 A1, hereinafter “Lisogurski”) in view of Lee (US 2016/0029911 A1, hereinafter “Lee”).
Regarding claim 1, Lisogurski discloses a device, comprising: an optical sensor (par [0042]-[0043]; [0057]-[0058]), wherein the optical sensor is to perform an optical measurement when a surface of the device is in contact with a human body (par [0042]-[0043]; [0057]-[0058]); and a plurality of electrical probes provided in a housing or a barrier of the optical sensor (pars [0059]-[0060]), wherein the device is to perform an electrical measurement using the plurality of electrical probes when the surface of the device is in contact with the human body (pars [0059]-[0060]), wherein the electrical measurement is to be performed substantially contemporaneously with the optical measurement (par [0061], [0062]; where examiner interprets that the disclosure in these paragraphs of Lisogurski to require contemporaneous electrical and optical measurements to occur), and wherein the device is a handheld or wearable device (pars [0030]; [0078]; [0082]).
Lisogurski discloses the use electrical probes provided in a housing or barrier of the optical sensor, including incorporation into a fitness wristband (col 23, ln 6-18), but does not explicitly disclose that the probes are provided in a physical shell that at least partially encloses an optical detector of the optical sensor.  Lee is analogous art with regard to wearable multi-sensor health monitors (see figure 1A-C, 8A). Lee discloses it was known in the art to provide a wrist-worn patient health monitoring device that includes at least two electrodes provided in a physical shell that at least partially encloses an optical detector of an optical sensor (pars [0082]-[0083]; see figure 8A).  
Regarding claim 2, Lisogurski discloses the electrical measurement further includes a hydration measurement or a resistance measurement (pars [0047], [0059]-[0060], [0082], where examiner interprets that the disclosed sweat monitoring reads on a hydration measurement).
Regarding claim 3, Lisogurski discloses the device is to perform the optical measurement based on the electrical measurement (par [0050]).
Regarding claim 5, Lisogurski discloses the device is to perform the electrical measurement based on the optical measurement (par [0029], where the electrical measurement is disclosed to be made in order to correct or stabilize the optical measurement).
Regarding claim 6, Lisogurski in view of Lee discloses multiple electrical probes incorporated into a housing (see rejection of claim 1 above).  Lee further discloses an arrangement of optical sensors, an optical illuminator, and two electrodes which each contact a pre-molded cover 832 as shown in figure 8A (par [0082]).  Examiner interprets the cover 832 to provide a barrier between the optical detector and an illuminator 
Regarding claims 7 and 15, Lisogurski discloses a handheld or wearable sensor device (pars [0030]; [0078]; [0082]), comprising: an optical sensor (par [0042]-[0043]; [0057]-[0058]), wherein the optical sensor is to perform an optical health-related measurement when a surface of the handheld or wearable sensor device is in contact with a human body (par [0042]-[0043]; [0057]-[0058]); and additional other sensors provided in a barrier or housing of the optical sensor (pars [0059]-[0060]), wherein the at least one other sensor is to perform another health-related measurement (pars [0059]-[0060], including the disclosed electrical sensor and  the second optical sensor), substantially contemporaneously with the optical health-related measurement or with a known time offset from the optical health-related measurement (par [0061], [0062]; where examiner interprets that the disclosure in these paragraphs of Lisogurski to require contemporaneous electrical and optical measurements to occur), when the surface of the handheld or wearable sensor device is in contact with the human body (pars [0059]-[0060]).
Lisogurski discloses the use electrical probes provided in a housing or barrier of the optical sensor, including incorporation into a fitness wristband (col 23, ln 6-18), but does not explicitly disclose that the probes are provided in a physical shell of a housing of the optical sensor.  Lee is analogous art with regard to wearable multi-sensor health monitors (see figure 1A-C, 8A). Lee discloses it was known in the art to provide a wrist-worn patient health monitoring device that includes at least two electrodes provided in a 
Regarding claims 8 and 14, Lisogurski discloses the optical sensor is a first optical sensor (par [0042]-[0043]; [0057]-[0058], where the first sensor is associated with a first illuminator), where examiner interprets the at least one other sensor includes the second optical sensor (par [0042]-[0043]; [0057]-[0058], where the second optical sensor is associated with a second illuminator different than the first illuminator).
Regarding claim 16, Lisogurski discloses a method performed by a multi-sensor device (see figures 1B and 3), comprising: performing an optical measurement using an optical sensor of the multi-sensor device (par [0042]-[0043]; [0057]-[0058]), wherein the optical measurement is performed when a surface of the multi-sensor device is in contact with a human body (pars [0114]-[0117]); and performing another measurement using at least one other sensor of the multi-sensor device (pars [0059]-[0060]), wherein the other measurement is performed when the surface of the multi-sensor device is in contact with the human body (pars [0114]-[0117]), wherein the other measurement is performed substantially contemporaneously with the optical measurement (par [0061], [0062]; where examiner interprets that the disclosure in these paragraphs of Lisogurski 
Lisogurski discloses the use electrical sensors provided in a housing or barrier of the optical sensor, including incorporation into a fitness wristband (col 23, ln 6-18), but does not explicitly disclose that the additional sensors are provided in a physical shell of a housing of the optical sensor.  Lee is analogous art with regard to wearable multi-sensor health monitors (see figure 1A-C, 8A). Lee discloses it was known in the art to provide a wrist-worn patient health monitoring device that includes at least two electrodes provided in a physical shell of a housing of an optical sensor (pars [0082]-[0083]; see figure 8A).  Applied to the invention of Lisogurski, the features of Lee would provide a modified arrangement of sensor and device components such that the at least one other sensor in addition to an optical sensor is in a physical shell of the optical sensor or a barrier of the optical sensor (such as shown in figure 8A) as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Lee in the invention of Lisogurski, since such a modification would provide the predictable results of a configuration that provides for a compact and lightweight device.
Regarding claim 17, Lisogurski discloses identifying a region of interest for the other measurement using the optical measurement (pars [0049], [0063]), wherein the other measurement is performed with regard to the region of interest (par [0029], where 
Regarding claim 18, Lisogurski discloses the optical measurement and the other measurement are performed based on a time offset between the optical measurement and the other measurement or a configurable time window in which the optical measurement and the other measurement are to be performed (see figure 11B; par [0138]).
Regarding claim 19, Lisogurski discloses performing the other measurement is based on the optical measurement (par [0029], where the electrical measurement is disclosed to be made in order to correct or stabilize the optical measurement).
Regarding claim 20, Lisogurski discloses determining that the surface of the multi-sensor device is in contact with the human body using the at least one other sensor (par [0032], [0050]), wherein performing the optical measurement is based on determining that the surface of the multi-sensor device is in contact with the human body (pars [0050]-[0053]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski in view of Lee, further in view of Mirov (US 2017/0049352 A1).
Regarding claim 4, Lisogurski in view of Lee discloses performing the optical measurement when the plurality of electrical probes are in contact with the human body based on a parameter (capacitance, see rejection of claim 1 above) determined using the plurality of electrical probes (Lisogurski, par [0050]).  Lisogurski, however, does not explicitly disclose that this electrical measurement includes resistance.  Mirov discloses it was known in the art to provide an impedance measurement between two electrical .
Claims 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski in view of Lee, further in view of Rowe et al (US 2002/0183624 A1, hereinafter “Rowe”).
Regarding claims 9 and 10, Lisogurski in view of Lee discloses the claimed invention including a first and second optical sensor (see rejection of claim 1 above).  However, Lisogurski in view of Lee does not explicitly disclose the first optical sensor is associated with a first spectral range, while the second optical sensor is associated with a second spectral range, wherein the first spectral range is different than the second spectral range, wherein the first spectral range is between approximately 400 nanometers and 1100 nanometers, and wherein the second spectral range has a lower bound equal to or greater than approximately 2500 nanometers.  Rowe discloses it was known in the art to provide a wearable device capable of identifying health-related measurements (par [0015]), such that the device includes a plurality of optical devices (illuminators and sensors) that may each be modified in material, shape, and specified wavelength spectrum including 350 nm to 2500 nm (pars [0052], [0071], [0092]).  
Regarding claims 11 and 12, Lisogurski in view of Lee discloses the claimed invention including a first and second optical sensor (see rejection of claim 1).  However, Lisogurski in view of Lee does not explicitly disclose the optical detector of the first optical sensor is composed of a first material, and wherein the optical detector of the second optical sensor is composed of a second material different than the first material, wherein the optical detector of the second optical sensor is smaller than the optical detector of the first optical sensor.  Rowe discloses it was known in the art to provide a wearable device capable of identifying health-related measurements (par [0015]), such that the device includes a plurality of optical devices (illuminators and sensors) that may each be modified in material, shape, and specified wavelength spectrum including 350 nm to 2500 nm (pars [0052], [0071], [0092]).  Applied to the invention of Lisogurski in view of Lee, the features of Rowe would provide the optical .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski in view of Lee, further in view of Hong et al (US 2015/0201854 A1, hereinafter “Hong”).
Regarding claim 13, Lisogurski in view of Lee discloses the claimed invention including multiple optical monitoring components (see rejection of claim 1).  However, Lisogurski in view of Lee does not explicitly disclose use of a light pipe to transmit light from the surface to an optical detector of the second optical sensor.  Hong discloses it was known in the art to include light pipes in a wearable health monitor (par [0145]).  Applied to the invention of Lisogurski in view of Lee, the features of Hong would provide use of a light pipe to transmit light from the surface to an optical detector of the second optical sensor as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799